UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
                                                 No. 01-4014
RAYMOND JEROME FRANCIS, a/k/a
Raymond Rudone Ramsey,
              Defendant-Appellee.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4077
RAYMOND JEROME FRANCIS, a/k/a
Raymond Rudone Ramsey,
             Defendant-Appellant.
                                        
            Appeals from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                      (CR-96-21, CA-00-141-1)

                   Submitted: December 7, 2001

                      Decided: January 23, 2002

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



No. 01-4014 reversed and remanded and No. 01-4077 affirmed by
unpublished per curiam opinion.
2                      UNITED STATES v. FRANCIS
                             COUNSEL

Robert J. Conrad, Jr., United States Attorney, Brian L. Whisler,
Assistant United States Attorney, Charlotte, North Carolina; Thomas
E. Booth, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellant. Neil I. Jacobs, Rockville, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   These appeals arise from the district court’s orders granting in part
and denying in part relief on Raymond Jerome Francis’ motion filed
under 28 U.S.C.A. § 2255 (West Supp. 2001), and denying the Gov-
ernment’s motion to reconsider. For the reasons discussed below, we
affirm in No. 01-4077, and in No. 01-4014, we reverse the order
denying the Government’s motion for reconsideration and remand for
reimposition of Francis’ original terms of imprisonment and super-
vised release.

   Francis was convicted in 1997 of conspiracy to possess with intent
to distribute crack cocaine, in violation of 21 U.S.C.A. § 846 (West
1999), distribution of crack cocaine, in violation of 21 U.S.C.A. § 841
(West 1999 & Supp. 2001), and using or carrying a firearm during
and in relation to a drug trafficking offense, in violation of 18
U.S.C.A. § 924(c) (West 2000). The district court sentenced Francis
to a 324-month term of imprisonment on the drug counts and a con-
secutive sixty-month term on the § 924(c) count, to be followed by
five years of supervised release. We affirmed Francis’ convictions
and sentence on direct appeal. United States v. Barber, No. 97-
4983(L), 1999 WL 95539 (4th Cir. Feb. 17, 1999) (unpublished).
                       UNITED STATES v. FRANCIS                         3
   Francis filed a § 2255 motion in the district court challenging his
convictions and sentence under Apprendi v. New Jersey, 530 U.S. 466
(2000). Francis also claimed, among other things, that the indictment
was defective and that counsel provided ineffective representation.*
The district court granted Francis’ § 2255 motion in part, holding that
Apprendi applied retroactively to cases on collateral review, and
reduced Francis’ terms of imprisonment and supervised release to 240
months and three years, respectively. The court denied relief as to
Francis’ other claims. The Government filed a motion to reconsider,
arguing that Apprendi should not be applied retroactively to cases on
collateral review. The district court denied the motion. Francis and the
Government appeal.

   In No. 01-4077, our review of the record and the district court’s
opinion to the extent it denied relief on Francis’ claims discloses no
reversible error. Accordingly, we deny Francis’ motion for judicial
notice and affirm the denial of relief on the reasoning of the district
court. United States v. Francis, Nos. CR-96-21; CA-00-141-1
(W.D.N.C. Dec. 13, 2000). We also grant Francis’ motion to file a pro
se supplemental brief but find the claims raised therein to be without
merit.

   In No. 01-4014, the Government appeals from the district court’s
denial of its motion to reconsider the granting of relief on Francis’
motion with respect to his claim under Apprendi. In United States v.
Sanders, 247 F.3d 139 (4th Cir.), cert. denied, ___ U.S. ___, 2001
WL 1244813 (U.S. Nov. 13, 2001) (No. 01-6715), we held that
Apprendi is not retroactively applicable to cases on collateral review.
Id. at 151. The district court’s order squarely conflicts with Sanders.
We therefore reverse the district court’s order denying the Govern-
ment’s motion for reconsideration and remand with instructions to
reimpose Francis’ original 324-month sentence and five-year term of
supervised release. In light of this disposition, we deny as moot the

   *To the extent Francis does not challenge on appeal his remaining
claims or the district court’s order denying his motion for an enlargement
of time in which to respond to the Government’s motion for reconsidera-
tion, we find that he has abandoned those issues on appeal. See Edwards
v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting that
issues not briefed or argued on appeal are deemed abandoned).
4                     UNITED STATES v. FRANCIS
Government’s motion for summary reversal of the district court’s
order to the extent that it granted partial relief.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                       No. 01-4014, REVERSED AND REMANDED

                                          No. 01-4077, AFFIRMED